Citation Nr: 1604882	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-03 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to diabetes mellitus, type II.

3. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to diabetes mellitus, type II.

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to diabetes mellitus, type II.

5. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1971, to include service during the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November, 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for peripheral neuropathy in the right and left upper extremities and the right and left lower extremities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had service in the Republic of Vietnam and is shown to have a diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Service Connection

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II, among other diseases, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran had service in the U.S. Navy during the Vietnam War and his ship was stationed off the coast of Vietnam.  He has provided a copy of temporary duty orders from April 1970 showing that he was sent to Da Nang.  He has also submitted a photograph of servicemen in Vietnam with a sworn statement from one of the men in the picture, attesting that the Veteran took that photograph in Vietnam.  Based on this evidence, the Board accepts that the Veteran was actually present in Vietnam and is therefore presumed to have been exposed to herbicides such as Agent Orange.  As such, he is entitled to the presumptions encompassed in 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, for any of the diseases related to such exposure, to include diabetes mellitus, type II, when he has a diagnosis of such disease.

In this instance, there has been some confusion as to whether the Veteran has been properly diagnosed with diabetes mellitus, type II.  The Veteran provided a Disability Benefits Questionnaire (DBQ) from his doctor dated September 2012.  The provider noted a diagnosis of diabetes mellitus, type II, diagnoses in April 2012 and managed by prescribed oral hypoglycemic agents, but also noted that the Veteran's A1C test results were above 6.5% only on one occasion and had improved to less than 6.5% since then with medication.  Current test results were listed as A1C of 6.3% in September 2012.

The Veteran was provided a VA examination in October 2012 which yielded a diagnosis of impaired fasting glucose rather than diabetes mellitus.  The examiner noted that the Veteran had a reading of A1C greater than 6.5% in April 2012, but on a single occasion only, rather than the two or more occasions required for a diagnosis of diabetes mellitus, type II, under VA guidelines.  Since then his A1C readings had been measured at 6.3%.  The examiner checked the box for "Yes" on the question of whether the Veteran has diabetes mellitus, which was included in the examination for peripheral neuropathy.  However, the examiner concluded the report of examination with the statement, "The Veteran's medical records do not contain evidence of laboratory results which meet the VA or the ADA criteria for Diabetes Mellitus."

The Veteran and his representative have both submitted argument and medical treatise evidence regarding the criteria for a diagnosis of diabetes mellitus, type II.  The treatise evidence shows that different tests are used as the basis for a diagnosis of diabetes mellitus, type II, including A1C, random plasma glucose, fasting plasma glucose, and oral glucose tolerance blood tests.  The Veteran has argued, and the treatise supports, that fasting plasma glucose test results greater than 126 micrograms per deciliter (mg/dL) are indicative of diabetes, comparable to an A1C of 6.5%.  In his notice of disagreement, the Veteran pointed out that his April 2013 A1C was 6.4%, just under the threshold because of medication management, but his fasting plasma glucose was 133 mg/dL.  The Veteran's representative has argued that the Veteran's A1C readings have consistently been just below the threshold of 6.5% since he began taking an oral hypoglycemic agent and that he should not be required to cease taking medication which was beneficial to him in order to meet the standard for a diagnosis of diabetes mellitus, type II.

In December 2015, the Veteran submitted a treatment record from his private physician which noted that he was being seen for management of diabetes mellitus, type II.  The provider noted that the Veteran was on an oral hypoglycemic agent, but his A1C had remained minimally elevated at 6.6%. 

Based on all of the evidence set forth above, the Board finds that a diagnosis of diabetes mellitus, type II, has been made, despite the VA examiner's opinion to the contrary.  To that end, the Board is persuaded by the findings in addition to A1C, the elevated A1C despite medication, and the subsequent evidence of private diagnosis and treatment.  Further, the Board notes that where there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the law requires that the benefit of the doubt be given to the Veteran.  For all of these reasons, the claim of service connection for diabetes mellitus, type II, is granted.
 

ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.


REMAND

The Veteran also seeks service connection for peripheral neuropathy in both upper extremities and both lower extremities as a result of his diabetes mellitus.  At the VA examination in October 2012, the examiner found that the Veteran did not have diabetes and therefore did not offer any opinion with respect to peripheral neuropathy.  The examination report and the Veteran's own statements indicate that he has at least some symptoms of peripheral neuropathy.  The record shows that a nerve conduction study has not been performed to determine if the cause of the symptoms is peripheral neuropathy.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event,  injury, or disease in service or with another service- connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In light of the evidence which suggests possible peripheral neuropathy, a disability known to be linked to diabetes mellitus, among other causes, the low threshold standard of McLendon has been met.  An examination should be provided on remand, to include nerve conduction studies at the discretion of the examiner.

The Board also notes that the Veteran in December 2015 submitted a treatment record from a private provider showing management of his diabetes mellitus.  Inasmuch as such treatment may reflect symptoms of the claimed peripheral neuropathy, on remand the RO/AMC should ask the Veteran to submit a release that full records of this treatment may be obtained.



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his diabetes and his peripheral neuropathy symptoms and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should then obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources.

2. Then the RO/AMC should afford the Veteran an appropriate VA examination to determine if he has peripheral neuropathy in his right or left upper or lower extremities, and if so, if any peripheral neuropathy found is at least as likely as not (probability 50 percent or greater) the result of or otherwise related to his diabetes mellitus, type II.  Any testing deemed necessary by the VA examiner, to include nerve conduction testing, should be included in the examination.  If not caused by diabetes mellitus, the examiner should state whether peripheral neuropathy of any extremity has been permanently worsened beyond its natural progression as a result of the diabetes mellitus.

A complete copy of the electronic claims file should be provided to the examiner for review.  The examiner should provide the reasoning or rationale for all opinions provided. 

3. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


